Citation Nr: 1445644	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-11 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on February 1, 2011 at St. Francis Medical Center (SFMC) in Grand Island, Nebraska.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System in Omaha, Nebraska, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by SFMC on February 1, 2011 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran received prior authorization from VA to receive treatment at a non-VA hospital, SFMC, on February 1, 2011.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred on February 1, 2011 at SFMC have been met.  38 U.S.C.A § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, the Veteran asserts that he contacted the Omaha VA Medical Center (VAMC) on February 1, 2011, to inquire about having continued severe chest and shoulder pain, which he had been experiencing for a few days.  Given that the Veteran recently had surgery on a parathyroid gland on January 29, 2011, he contends that he was concerned about having complications from the surgery, including pneumonia or a heart attack.  On February 1, 2011, the Veteran reports that, upon contacting the Omaha VAMC, the nurse advised him to go to the local emergency room given that the Omaha VAMC is two and half hours away and given the weather conditions of snow, ice, and low visibility.  Here, the Veteran has effectively asserted that he had prior authorization for admission to a non-VA hospital.  See 38 C.F.R. § 17.54.  

While there is no contact report from the Omaha VAMC on February 1, 2011 that verifies the Veteran's contentions, evidence supportive of the Veteran's claim includes a Nursing Telephone Encounter Note from January 31, 2011, one day prior to the emergency room treatment at SFMC.  The Encounter Note indicated that the Veteran called with complaints of pain in the right leg and back with coughing and chills.  The VA licensed practical nurse noted that the Veteran sounded congested.  She also noted the Veteran's reported concern of getting pneumonia after having surgery recently.  Further, the VA licensed practical nurse noted that the Veteran lives in Grand Island and is willing to see his primary care physician at the Omaha VAMC; however, due to the weather, she indicated that Omaha is too far away.  Regardless, she instructed the Veteran to come in to the Omaha VAMC to see the primary care physician right away.  This evidence tends to corroborate the assertions made by the Veteran - that the nearest VA emergency department where he is also treated by a primary care physician, is the Omaha VAMC, which is 150 miles away (or approximately two and a half hours by vehicle), and that on February 1, 2011, after calling the Omaha VAMC again, he was instructed to seek treatment at the nearest local non-VA hospital emergency department for chest and shoulder pain complaints as the inclement weather rendered the Omaha VAMC too far away.


Given that the evidence is in relative equipoise and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private, emergency treatment from SFMC on February 1, 2011.  38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on February 1, 2011 at SFMC is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


